COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case names:       Ibrahim Jubori v. The State of Texas

Appellate case numbers:     01-14-00673-CR

Trial court case numbers: 1401650

Trial court:                183rd District Court of Harris County

       Appellant, Ibrahim Jubori, pleaded guilty to aggravated assault, for which the trial
court placed him on deferred adjudication community supervision for five years. See TEX.
PENAL CODE ANN. §§ 12.33(a), 22.02(a)(1). The trial court certified appellant’s right of
appeal because this was not a plea bargain case. See TEX. R. APP. P. 25.2(a)(2)(B).

        Appellant timely filed a notice of appeal from the judgment adjudicating guilt. See
TEX. R. APP. P. 26.2(a)(1). The reporter’s record was not timely filed, and this Court did
not receive a request to extend time for filing the record. See TEX. R. APP. P. 35.1.
Appellant did not provide this Court with evidence showing that he paid or made
arrangements to pay the court reporter, and we proceeded without the reporter’s record
accordingly. See TEX. R. APP. P. 37.3(c). The deadline for filing the appellant’s brief was
set for March 20, 2015. See TEX. R. APP. P. 38.8(a)(2).

       Appellant’s retained attorney, Neal Davis III, initially filed a motion to extend the
time for filing a brief, but on March 23, 2015, he filed a motion to withdraw from
representation, which this Court denied. See TEX. R. APP. P. 6.5.

       After appellant’s original attorney refiled his motion to withdraw in accordance with
procedure, this Court granted the motion to withdraw, and we instructed appellant to file a
brief pro se or through newly retained counsel by January 22, 2016. The notice to appellant
was returned to this Court as undeliverable. Appellant has not communicated or filed
anything with this Court since his retained counsel has withdrawn, as of November 30,
2015.

     Accordingly, we abate this appeal and remand the cause to the trial court to
immediately conduct a hearing in accordance with Texas Rule of Appellate Procedure 38.8.

       The trial court shall have a court reporter record the hearing. We direct the trial
court to:

          1) make a finding on whether appellant wishes to prosecute this appeal;
          2) if appellant does not wish to prosecute the appeal, provide a final deadline
             by which appellant and, if applicable, appellant’s counsel, sign a written
             motion to dismiss that complies with Texas Rule of Appellate Procedure
             42.2(a), and file it with the Clerk of this Court, which shall be no more than
             30 days from the date of the hearing;
          3) if appellant does wish to prosecute this appeal, determine whether he has
             retained new counsel or abandoned the appeal;
          4) if appellant has retained new counsel that has not abandoned the appeal:
                 a. inquire of counsel the reasons, if any, that he has failed to file a brief
                    on appellant’s behalf; and
                 b. set a date when appellant’s brief is due, regardless of whether this
                    Court has yet reinstated the appeal and no later than 30 days from the
                    date of the hearing;
          5) if appellant has retained new counsel but that counsel has abandoned the
             appeal, enter a written order relieving retained counsel of his duties as
             appellant’s counsel, including in the order the basis for the finding of
             abandonment, determine whether appellant is indigent, and:
                 a. if appellant is still indigent, appoint substitute appellate counsel at no
                    expense to appellant;
                 b. if appellant is not indigent, admonish appellant of the dangers and
                    disadvantages of self-representation, and:
                         i. determine whether appellant is knowingly and intelligently
                            waiving his right to counsel; and
                        ii. if so, obtain a written waiver of the right to counsel and provide
                            appellant with a copy of a written order setting a date when
                            appellant’s pro se brief is due, regardless of whether this Court
                            has yet reinstated the appeal and no later than 30 days from the
                            date of the hearing; or
                       iii. if appellant is not indigent and does not wish to proceed pro se,
                            provide a deadline by which appellant must hire an attorney,
                            which must be no more than 30 days from the date of the
                            hearing;
          6) make any other findings and recommendations the trial court deems
             appropriate; and
          7) enter written findings of fact, conclusions of law, and recommendations as
             to these issues, separate and apart from any docket sheet notations.

See TEX. CODE CRIM. PROC. art. 1.051(a), (d)(1), (f); TEX. R. APP. P. 38.8(b); Gonzalez v.
State, 117 S.W.3d 831, 837 (Tex. Crim. App. 2003); Webb v. State, 533 S.W.2d 780, 784,
785 (Tex. Crim. App. 1976); cf. TEX. CODE CRIM. PROC. ANN. art. 1.051(g).

        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s findings, recommendations, and any order made. These records must be filed
by March 1, 2016. See TEX. R. APP. P. 34.5(c). The court reporter is directed to file the
supplemental reporter’s record of the hearing no later than March 1, 2016.

       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. This appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the supplemental reporter’s record are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of
this Court of such date.

       If appellant files a motion to dismiss which complies with Texas Rule of Appellate
Procedure 42.2(a) within 15 days of the date of this order, together with a motion
requesting that we reinstate the appeal, we may withdraw this order and reinstate the
appeal.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                      Acting individually

Date: January 26, 2016